BRICKEN, Presiding Judge
(dissenting-).
After a thorough study and careful consideration of the entire record in this case,I am unable to '-concur in the foregoing opinion of my associates.
It is my profound judgment and conclusion that the judgment of conviction in this case is wrong and unjust, under the facts and conditions disclosed by the record. The unusual and unprecedented manner in which the trial below was had, leads me to the conclusion that there exists a very grave and substantial doubt as to the guilt of the defendant, and because of which, error prevailed in the action of the trial court in overruling and denying defendant’s motion for a new trial.
The unusual history of this case, in many respects, tends to sustain the insistence that a grave and substantial doubt exists as to the guilt of the accused. The record shows that the case has been tried three times. The 'first two trials failed to find him guilty; and the third trial is replete with many instances and facts which shows that the defendant was not accorded the fair and impartial trial to which he was under the law entitled.
A large number of citizens, men and women, from various walks of life testified to the good character of the defendant. Said testimony was without dispute or conflict. The Solicitor, contrary to lawful procedure, severely criticized the thirty or forty witnesses who testified as to the good character of the defendant, and deprecated their testimony by stating to the jury in his closing argument: “Just don’t say that Houlton put in a fine lot of witnesses here. * * * Some of them didn’t know probably what he was doing. I don’t say they are lying because I don’t know, 'but I don’t usually pay much attention to that class of testimony. I am telling you these things, gentlemen of the jury, because I want to show to this jury how ridiculous it is to try a man on his character evidence. * * * I want to emphasize the ridiculousness of letting people walk out of this courthouse because of men and people coming in and swearing that the .man had a good character. * " * I further tell you that if this defendant hád a good character I was a horse thief, and I never owned a horse in-my life. I don’t care what his witnesses say,” There were other statements of like ■import made by the Solicitor, who should have known that the law is, that good character of the defendant, when proven, must be taken in connection with all the other evidence in the case and may raise a reasonable doubt of the defendant’s guilt which would entitle him to an acquittal, when without such testimony of good character no such doubt would have arisen.
There appears in the record many other statements and prejudicial actions of the Solicitor pending the trial. In his “opening statement” to the jury the Solicitor stated: “I am a horse thief if this man is not guilty, and I never owned a horse in my life.” Upon the examination of the first witness for the State, he propounded this question. “Q. Then, when Kerry Wayne Ingram (the deceased) was poisoned where did you live.” The court, in a cursory manner, sustained defendant’s objection to said question. The injury was done however and the unauthorized question tended to prejudice the jury against the defendant. It was a question for the jury as to whether or not the deceased has been poisoned, and not for the Solicitor to so declare.
On cross examination of defendant the Solicitor stated to the defendant: “Don’t you know you are telling a lie to this jury.” The court sustained defendant’s objection and stated: “You don’t ask the witness if he is telling a lie.” Solicitor asked defendant on cross examination: “Q. Well, you testified just now you went around to meet your wife every night when she got off. A. Yes sir.” Then the Solicitor stated: “Well, if you were working so hard, how in the hell could you meet her every night ? ” And further he stated, “If you made so much money from the railroad, three hundred or three hundred and fifty dollars a month, why. in the hell did you *451borrow so much money?” Further he said: “Well how in the hell, did somebody slip in there and give that baby arsenic?”
The 12th and 13th grounds of defendant’s motion for a new trial appear to be borne out by the record. Said grounds are as follows :
“12. The improper conduct of the Circuit Solicitor, in stating to the jury, during the course of his argument that there has been two previous mistrials in the case, that he had been obliged to expend sums of money from his personal funds to procure witnesses for the State, and that for that reason he insisted that the jury bring in a verdict so that another mistrial would be avoided.
“13. The improper conduct of the Circuit Solicitor, during the progress of the trial in standing within two or three feet of the defendant while this defendant was a witness on the stand, shaking his finger 'in the witness’ face and calling him a liar, and persisting in such conduct after the Court had ruled it improper.”
The law, and rules of practice, provide that: “It is the duty of the prosecuting attorney to be fair and impartial 'in presenting the evidence for the prosecution and in examining or cross-examining witnesses”. 23 Corpus Juris Secundum, Criminal Law, § 1087, page 533. And further: “He should examine witnesses with dignity, decorum, and due consideration, and should not take advantage of his position to abuse, insult, or ridicule them, or to intimidate them”. 23 C.J.S., Criminal Law, § 1087, page 535.
“The office of solicitor 'is of the highest importance; he is the representative of the state, and as a result of the important functions devolving upon him as such officer necessarify holds and wields great power and influence, and as a consequence erroneous insistences and prejudicial conduct upon his part tend to unduly prejudice and bias the jury against the defendant; this, without reference to the instructions of the court. The test in matters of this kind is not necessarily that the conduct of the solicitor complained of did have such effect upon the jury, but might it have done so ? ” Jones v. State, 23 Ala.App. 493, 127 So. 681, 682.
As being directly applicable to the case at bar I hereby quote from the recent opinion of our Supreme Court in the important case of Blue v. State, 246 Ala. 73, 19 So.2d 11, 16:
“ ‘a trial is a legal battle, a combat in a sense, and not a parlor social affair.’ The record shows that the presiding judge exercised great patience and in most of these incidents did what he could to disabuse as far as possible the minds of the jury of any prejudicial impression; but it is our duty to see to it that trials are free from prejudice and passion and that the courthouse means that where a conviction is obtained, it is obtained in an impartial atmosphere. The foregoing remarks were made in the presence of the jury. Considering them in their cumulative effect, we think that they were calculatéd to inject the poison of bias and prejudice into the minds of the jury. They created an atmosphere of bias and prejudice which no remarks 'by the court could eradicate. This is not justice and prejudicial error has been shown. * * *
“ ‘Reverting to the various arguments and statements which the appellant assigns as showing a general course of prejudicial appeal to the jury, and as creating a general atmosphere of illegal presentation of facts, etc., it is not necessary to consider whether any one or more of these occurrences, if standing alone, would require a reversal. We content ourselves with stating that, as to several of these a serious question would be presented on the single occurrence, even if it were not accompanied by many other such occurrences throughout the trial. While, in most of the instances, the court sustained the defendant’s objections and granted his motions to exclude, these occurrences were so. numerous, and in many 'instances evidenced such persistence of effort to present to the jury facts held illegal by the court, that they could not have failed to prejudice the defendant.’
% ‡ * * ‡ jJs
“ ‘ “A defendant is entitled to a fair trial by jury according to the law and the evidence, and such trial should be free from *452any appeal to prejudice or other improper motive. It would appear that the learned and upright judge before whom this trial was conducted did all in his power to right the wrong occasioned by the improper and untimely remarks of the solicitor; it cannot, however, be seriously doubted but that the poison that had been injected would be difficult to eradicate; * * * and therefore the court was in error in overruling defendant’s motion for a new trial.” ’ ”
“The trial of this man was of grave and serious import to him, and of importance to the state. That the conduct complained of was highly improper, reprehensible, in fact, and should not have been indulged in cannot be doubted or questioned. The rule of law governing matters of this character and by which this court must be governed is not only that the misconduct complained of did affect the verdict, but might it have done so. In Driver v. Pate, 16 Ala.App. 418, 78 So. 412, 413, this court said:
“ ‘ * * * the question is not whether this misconduct on his part did affect the verdict, for it has been held many times that it need not be shown, necessarily, that the misconduct relied on as a ground for a new trial actually controlled or determined the verdict, if it is made apparent that the verdict might have been affected by it.’ Weaver v. State, 17 Ala.App. 506, 86 So. 179; Lakey v. State, 18 Ala.App. 442, 93 So. 51; Taylor v. State, 18 Ala.App. 466, 93 So. 78; Holladay v. State, 20 Ala.App. 76, 101 So. 86.”
The State introduced a witness, a man by the name of Pilgreen, by whom the State attempted to prove that the defendant purchased poison in a drug store where he was employed as a clerk. The testimony of said witness was contradictory and uncertain, and in no sense was his testimony convincing or impressive. He testified he was not a druggist and that some time, about two years ago, the defendant came into the drug store. He was asked:
“Q. Tell the jury, if you recollect it, what he purchased from that drug store? A. Well, he didn’t purchase it from me, personally. It was sodium arsenic. Laudon Williams sold it to him, and I got the money.
“Q. He paid the money? A. Yes sir.
“Q. How much did he purchase? A. He gave me a qim-ter.
“Q. Do you remember anything that occurred in that transaction, at that time ? A. Yes sir I do; I told him I couldn’t sell it to him; and Laudon Williams got mad—he sold it to him, and (Williams) slung me the money.
On cross examination the record shows the following:
“Mr. Pinkston: Laudon Williams got mad at you? A. Yes.
“Q. Because you didn’t sell it to him? A. Yes.
“Q. You all have a poison register at the store? A. Yes, sir.
“Q. Did you all have one at that time? A. Yes.
“Q. Did you register the man’s name? A. No, sir.
“Q. You told Laudon Williams you sold it to him, and didn’t make a record of it? A. Yes, sir.
“Q. You read in the paper about the child’s death? A. Yes, sir.
“Q. Didn’t you? A. Yes, sir.
“Q. Is that when you called it to the attention of Mr. Seibels? A. I didn’t call his attention to it,—they sent down and got me.
“Q. Didn’t you call it to the attention of Mr. Seibels, Mr. Pilgreen? A. No, sir; I didn’t.
“Q. You never called it to anybody’s attention? A. No, sir.
“Q. Nobody? A. No, sir.
“Q. -Not a soul’s attention? A. No, sir.
“Mr. Pinkston: Are you a frequent drinker? A. No, sir.
“Q. Have you ever been in jail for drinking? A. No, sir.
“Q. Mr. Houlton never put you in jail for drinking? A. No, sir.
“Q. Are you very familiar with poison? A. Yes, sir.
*453“Q. Have you ever bought any poison, yourself? A. No, sir.
“Q. Have you ever been to the 'hospital for taking poison? A. I went to the -hospital. I thought I had poison, but I didn’t.
“Q. Did Dr. Bickerstaff,—was he the doctor? A. That’s right, sir.
“Q. You went there because you had taken poison? A. No. I thought it was poison.
“Q. You are kind of hypped on poison? A. Yes, sir.
“Q. On the subject of poisoning? A. Yes.
“Q. You have taken some? A. Well, I haven’t—
“Q. Was it arsenic? A. I thought it was,—I was merely trying to mix a poison, and I thought I drank it.
“Q. How many times did you go to the hospital for poison ? A. I went out there one time for it, but it wasn’t poison.
“Q. You say it wasn’t? What did Dr. Bickerstaff say? A. He said it wasn’t.
“Q. You tell this jury that Laudon Williams sold this poison and didn’t report it? A. No. He didn’t report it,—no.”
From the foregoing it clearly appears that the witness was not a normal person, but clearly a crack-pot who freely admitted he was “hipped” on the question of poison. His testimony clearly established this fact. Furthermore the testimony of the erratic witness Pilgreen was wholly without corroboration of any sort, and upon his testimony mainly the conviction of this defendant was had. The defendant testified, emphatically, that he 'had never bought any poison from said witness, or any one else, at any time. This portion of defendant’s testimony was strongly corroborated by the undisputed fact that the log or record of poison sales, kept in the Williams drug store, as required by law to be kept shows no record of a sale of poison to appellant.
The section of the Code of Alabama 1940, Title 14, Section 314 provides, “Every homicide, perpetrated by poison * * is murder in the first degree.” A reasonable construction of said section means that homicide by poison is a wilful, deliberate, malicious and premeditated killing as a matter of law. The crime is so heinous that the legislature made it plain that one resorting to poison as a means of taking the life of another could expect to suffer death, or life imprisonment.
Our Supreme Court, however, has recently held that a person convicted of murder by poison may also be convicted of murder in the second degree, or manslaughter in the first degree. By virtue of the statute the opinion of the Supreme Court is binding upon this court.
The evidence in this case without dispute shows that this defendant loved his little step-son dearly, and that the child, in turn, loved the defendant likewise. If this defendant deliberately murdered the little child 'by administering poison to him, as contended by the State, the crime was indeed a horrible one, without any semblance of justification or mitigation, and nothing less than the death penalty for the atrocious act should have been inflicted. The fact that no such verdict was rendered, manifestly and conclusively indicates that the jury who tried the case entertained a strong and substantial doubt as to his guilt, and as a result rendered a compromise verdict by finding the defendant guilty of murder in the second degree only, and inflicted a punishment wholly out of line with the enormity of the horrible crime with which he was charged.
A compromise verdict is like unto a quotient verdict, and the law does not contemplate or favor such a verdict as being contra to a fair and true verdict. A verdict is a true verdict, where it is voluntary conclusion of the jury after a deliberate consideration, though the respective jurors may have been liberal in concessions conscientiously and freely made, but it is not a true verdict if it is the result of any rule or order, whether imposed by themselves, or by the court, or officer in charge. Ledbetter v. State, 17 Ala.App. 417, 85 So. 581. “Conviction of manslaughter in first degree held required to be reversed where evidence showed conviction was result of compromise”. Roberts v. State, 26 Ala.App. 331, 159 So. 373.
*454Numerous other incidents occurred during the trial of this case, which in my opinion were highly prejudicial to the substantial and legal rights of the accused. This the record discloses.
The remaining proposition, as appears in the record proper, in my opinion must 'be conclusive of this appeal. In his closing instructions of the trial judge, he charged the jury as follows :
“Now, after giving the defendant the benefit of every reasonable doubt, and you believe he is guilty of murder in the first degree, then it is your duty, and you have the responsibility as a matter of fact, if you believe beyond all reasonable doubt, he is guilty of these unlawful degrees of homicide, to a moral certainty, you would find the defendant guilty of murder in the first degree, and it is your responsibility of fixing the punishment.
“I have prepared forms to guide you in writing your verdict, which you will have with you in the jury room. The punishment for murder in the first degree is either life 'imprisonment in the penitentiary or death, which in this State now is the electric chair.
“The punishment for murder in the second degree is any number of years from ten on up.
“The punishment for manslaughter in the first degree is any number of years in the penitentiary from one to ten years.
“So you have several forms of verdict which I have fixed out for you. You can carry these forms in the jury room with you. The first one, in case you find him guilty of murder in the first degree beyond all reasonable doubt, the form of your verdict would be: ‘We, the Jury, find the defendant guilty of murder in the first degree, and fix as his punishment that he suffer death.’ Or, ‘We, the Jury, find the defendant guilty of murder in the first degree, and fix his punishment at life imprisonment in the penitentiary.’ If you so find him guilty of murder in the second degree, the form of your verdict would be: ‘We, the jury, find the defendant guilty of murder in the second degree and fix his punishment at (blank) term of years in the penitentiary,’ anywhere from ten on up. If you find him guilty of manslaughter in the first degree, the form of your verdict would be: ‘We, the jury, find the defendant guilty of manslaughter in the first degree, and fix his punishment at (blank) years in the penitentiary,’ anywhere from one year up to ten years.
“Those are the only possible verdicts the jury can return, and I have the forms prepared for you here. You carry these forms into the jury room with you. The first thing you do in the jury room, you select your foreman, and when you have arrived at a verdict, write it on the back of this indictment, and let the foreman sign it. You will retire and make up your verdict. It should be a fair, a just and an impartial verdict. It must be a unanimous verdict.”
The foregoing mandatory charge was an oral charge of the court to the jury, that the jury must return a verdict of guilty as to one of the degrees of homicide included in the charge in the indictment, and none other. No verdict form of acquittal was furnished the jury, as will be noted. The Statute provides that “The court * * * shall not charge upon the effect of the testimony, unless required to do so by one of the parties.” Code 1940, Tit. 7, § 270. From the conflicting evidence in this case a directed verdict could not be given. The fact that the court may have charged the jury correctly in other portions of his oral charge, could not cure the erroneous charge which concluded the closing instructions to the jury, to the effect that they must find the defendant guilty and could return no other verdict; for the law is that an erroneous charge cannot be cured by giving a correct one. Cadle v. State, 27 Ala.App. 519, 175 So. 327, and cases cited.
Defendants in criminal cases are not required to assign errors, to argue the case, or to file briefs on appeal. The law makes the appellate court, as it were, their guardian, and requires the court to search the record for errors, and, if any are found, to reverse, unless it affirmatively appears that no injury to the defendant resulted from the error.
“Human liberty is too sacred and has been too dearly bought to authorize a con*455viction, except upon legal evidence connecting the defendant with the commission of a crime, and that beyond a reasonable doubt. Facts which would warrant a suspicion, however strong, do not overcome the presumption of innocence.” Tuggle v. State, 22 Ala.App. 89, 112 So. S40.
From the foregoing, I am firmly of the opinion that a reversal of this case should be ordered, and the cause remanded to the lower court in order that the appellant may be accorded a fair and impartial triad, free from injurious error, such as the law contemplates and provides.